IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                          MAY 1998 SESSION
                                                FILED
                                                   July 8, 1998

                                                Cecil Crowson, Jr.
                                                Appellate C ourt Clerk
STATE OF TENNESSEE,             )
                                )    C.C.A. NO. 02C01-9710-CR-00384
            Appellee,           )
                                )    SHELBY COUNTY
VS.                             )
                                )    HON. ARTHUR T. BENNETT,
ADRIAN WHITE,                   )    JUDGE
                                )
            Appellant.          )    (First-Degree Murder)



FOR THE APPELLANT:                   FOR THE APPELLEE:


BRETT B. STEIN                       JOHN KNOX WALKUP
236 Adams Ave.                       Attorney General & Reporter
Memphis, TN 38103
                                     ELIZABETH T. RYAN
WAYNE CHASTAIN                       Asst. Attorney General
66 Monroe, Suite 804                 John Sevier Bldg.
Memphis, TN 338103                   425 Fifth Ave., North
    (Trial Only)                     Nashville, TN 37243-0493

                                     WILLIAM L. GIBBONS
                                     District Attorney General

                                     THOMAS D. HENDERSON
                                     JENNIFER NICHOLS
                                     Asst. District Attorneys General
                                     201 Poplar St., Suite 301
                                     Memphis, TN 38103




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                            OPINION



                 The defendant was convicted of first-degree murder and two counts of

aggravated robbery. 1 In this appeal as of right, he argues that the trial court erred in

allowing the State to read the indictment to the jury and in instructing the jury on

“reasonable doubt.” Finding no merit in either of these arguments, we affirm.



                 The defendant first argues that the trial court erred in allowing the State to

read the indictment to the jury. The defendant has failed to include a transcription of the

reading of the indictment in the record on appeal. Consequently, we cannot determine

whether the State merely read the indictment verbatim, which is “an appropriate and

proper procedure,” State v. Bane, 853 S.W.2d 483, 484 (Tenn. 1993), or whether the

State made the sort of improper comments regarding an indictment admonished in State

v. Onidas, 635 S.W.2d 516 (Tenn. 1982). As such, meaningful review of this issue is

precluded.



                 Next, the defendant argues that the trial court improperly instructed the jury

on the meaning of “reasonable doubt.” The jury instruction in question reads as follows:

                  A reasonable doubt is a doubt based upon reason and common
          sense after careful and impartial consideration of all the evidence in this
          case. It is not necessary that the defendant’s guilt be proved beyond all
          possible doubt, as absolute certainty of guilt is not demanded by the law to
          convict of any criminal charge. A reasonable doubt is just that -- a doubt
          that is reasonable after an examination of all the facts in this case. If you
          find the state has not proven every element of the offense beyond a
          reasonable doubt, then you should find the defendant not guilty.


This instruction is identical to T.P.I. (Crim.) 2.03(a) (4th ed. 1997), the pattern jury

instruction on “reasonable doubt” that was written when the constitutionality of T.P.I.


      1
          The defenda nt appealed only as to his conviction for first-degree murder.

                                                     2
(Crim.) 2.03 (4th ed. 1997), was questioned. See T.P.I. (Crim.) 2.03 cmt. 2 (4th ed.

1997). We find no indication in the record that the defendant requested a different

instruction defining “reasonable doubt” or that the defendant objected to the instruction

as given, rendering the defendant’s argument waived in the absence of plain error. State

v. Cravens, 764 S.W.2d 754, 757 (Tenn. 1989). Here, we find no error at all, let alone

plain error, as this Court has already determined that T.P.I. (Crim.) 2.03(a) is

constitutionally adequate. State v. Jose Holmes, 02C01-9505-CR-00154, Shelby County

(Tenn. Crim. App. filed December 10, 1997, at Jackson).



             We find no merit to either of the defendant’s arguments. Accordingly, we

affirm his conviction and sentence.



                                                _______________________________
                                                JOHN H. PEAY, Judge



CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
THOMAS T. W OODALL, Judge




                                           3